Order entered July 20, 2017




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-00534-CV

       ASSOCIATION OF TAXICAB OPERATORS, USA AND KELLY D.
    HOLLINGSWORTH AND K. HOLLINGSWORTH & ASSOC., P.C., Appellants

                                            V.

WALAAL CORPORATION D/B/A AMBASSADOR CAB, FARHAN RIYALE, BASHIR
 SALAH, E.P.D.A., INC. D/B/A ALAMO CAB, TESFAI H. SBAHTU, D.E.C.D.A., INC.
    D/B/A STARCAB, GIRMA WOLDE-RUFAEL, BEKELE KIDANE, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-03638

                                        ORDER
        Before the Court are appellants Kelly Hollingsworth and K. Hollingsworth & Assoc.,

P.C.’s July 12, 2017 notice of failure to file reporter’s record and court reporter Vielica

Dobbins’s July 18, 2017 request to extend time to file the reporter’s record. We GRANT Ms.

Dobbins’s request and ORDER the reporter’s record filed on or before Wednesday, August 9,

2017.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE